Appeals from two judgments of the Supreme Court, dated April 2, 1938, and entered in the Albany county clerk’s office on the same day, upon the verdicts of a jury and from orders denying motions to set aside the verdicts and for a new trial. The actions are for injuries received in a collision between two automobiles. Plaintiffs were passengers in a west-bound automobile traveling from Albany to Schenectady on the northerly side of the State highway. This highway is five strips wide, the center strip is not paved and divides the east-bound from the west-bound traffic. Defendants’ large truck had been pulled across the two northerly or west-bound strips preparatory to being backed into a garage which is located on the northerly side of the highway and close to the pavement. The car in which plaintiffs were riding came from the east and ran into the side of the truck. It was dark and there is proof that there were no lights on the truck except the headlights and that these were shining toward the south as the truck faced that way, and that there were no lights in the highway to warn the west-bound traffic that the truck was blocking the highway. The verdict in the ease of Anna E. Riley, an infant, was for $7,000. It is claimed by appellants that this amount was excessive. She received a laceration on the forehead about three inches long extending from the eyebrow up to her hair line, which was sewed up with five stitches after the accident and over which there is now a permanent scar. She also sustained a general shock, a lumbar-sacral sprain, has been compelled to wear a brace and will need treatment for at least six months. Three teeth were chipped, one of them has become abscessed and must be removed and the bone splintered around one. These are in addition to the usual pain and minor injuries. Judgments and orders unanimously affirmed, with costs in one action. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.